Citation Nr: 0903058	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation for peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
for the period prior to September 21, 2006, and rated as 20 
percent for the period thereafter.   
 
2.  Entitlement to an initial evaluation for peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
for the period prior to September 21, 2006, and rated as 20 
percent for the period thereafter.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
and a 10 percent rating for peripheral neuropathy of the 
right lower extremity, effective March 29, 2004, and granted 
service connection and a 10 percent rating for peripheral 
neuropathy of the left lower extremity, effective March 29, 
2004.  

By way of an October 2006 decision, the RO increased the 
ratings for the veteran's service-connected peripheral 
neuropathy of the right lower extremity and left lower 
extremity from 10 percent to 20 percent, both effective 
September 21, 2006.  Since those grants do not represent a 
total grant of benefits sought on appeal, the claims for 
increase remain before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In June 2008, the Board remanded this appeal 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

This case was previously remanded by the Board in June 2008, 
partly to schedule the veteran for a VA neurological 
examination to determine the precise nature and severity of 
the veteran's peripheral neuropathy of the right lower 
extremity and left lower extremity.  By this remand, the 
Board attempted to obtain medical findings that would 
identify exactly what impairment was involved in what nerve.  
In the June 2008 remand, the Board requested that the 
examiner indicate, with respect to each lower extremity, 
whether any or all of the following nerves were affected by 
diabetic peripheral neuropathy:  (1) sciatic, (2) external 
popliteal (common peroneal), (3) musculocutaneous 
(superficial peroneal), (4) anterior tibial (deep peroneal), 
(5) internal popliteal (tibial), (6) posterior tibial, (7) 
anterior crural (femoral), (8) internal saphenous, (9) 
obturator, (10) external cutaneous nerve of the thigh, and 
(11) ilio-inguinal.  

Additionally, the Board noted that for each affected nerve, 
the examiner should indicate, with respect to each lower 
extremity, whether the impairment was in the nature of a 
neuritis, a neuralgia, and/or paralysis.  If paralysis of any 
nerve was identified, the examiner was requested to indicate 
whether the paralysis was complete or incomplete and, if it 
was incomplete, whether the incomplete paralysis was best 
characterized as mild, moderate, moderately severe, or 
severe.  

The veteran was afforded a VA neurological examination in 
July 2008.  It was noted that the veteran had a history of 
diabetes and that he had neuropathy involving both lower 
extremities.  The veteran reported that he had a burning 
sensation in the backs of both legs into the soles of his 
feet.  He stated that he could walk about 100 to 150 feet at 
a stretch.  He indicated that he was gainfully employed and 
that he worked as a truck driver.  It was noted that the 
veteran did not use a cane, crutch, or a foot brace.  

The examiner indicated that in the veteran's common peroneal 
nerve distribution, he had weakness of the tibialis anterior 
muscle.  The examiner stated that the peroneus longus and 
peroneus brevis were weakened at 4+/5.  It was noted that in 
the posterior tibial nerve distribution, the veteran had 
diminished sensation in the soles and dorsa of both feet, 
complete.  The examiner reported that the veteran also had 
diminished sensation in a stocking distribution.  The 
examiner indicated that in the saphenous nerve distribution 
and the sural nerve distribution, the veteran had a complete 
loss of sensation.  It was noted that there was no fanning of 
the toes and no evidence of foot drop.  The diagnoses were 
severe saphenous neuropathy; severe sural neuropathy; 
moderate degree of external popliteal nerve neuropathy of 
both legs; and moderate degree of posterior tibial nerve 
neuropathy of both lower extremities.  The examiner commented 
that it was at least as likely as not that they were all 
related to the veteran's type 2 diabetes.  

The Board observes that the VA examiner did identify the 
nerves that were affected by the veteran's diabetic 
peripheral neuropathy of both lower extremities.  The Board 
notes, however, that the examiner did not indicate whether 
the impairment for each affected nerve was in the nature of a 
neuritis, a neuralgia, and/or paralysis.  Additionally, the 
examiner did not specifically indicate whether paralysis of 
any nerve was identified and whether any such paralysis was 
complete or incomplete and if incomplete, whether the 
incomplete paralysis was best characterized as mild, 
moderate, moderate severe, or severe.  

The Board observes that such information is necessary for 
properly evaluating the veteran under the appropriate 
schedular criteria in this case.  See 38 C.F.R. §§ 4.123, 
4.124, 4.124a (2008).  Thus, the case must again be remanded 
for the examiner to provide the requested information.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following:  

1.  Make arrangements for the claims 
folder and a copy of these remand 
instructions to be forwarded to the 
examiner who conducted the July 2008 VA 
neurological examination, with the 
request that the examiner provide an 
addendum to the July 2008 examination 
report that clearly responds to our 
specific questions as to the nature and 
severity of the veteran's peripheral 
neuropathy disability.  If it is 
necessary for the examiner to re-examine 
the veteran, or, in the event it is not 
possible to obtain an addendum from the 
examiner who performed the July 2008 VA 
examination, and a new examination by 
another examiner is required, such an 
examination shall be arranged.   

2.  Regardless, the examiner should note 
in the report or addendum, that the 
claims file and a copy of the remand 
requests have been reviewed.  The 
examiner should report in detail all 
signs and symptoms necessary for rating 
the veteran's peripheral neuropathy of 
the right lower extremity and left lower 
extremity.  For each affected nerve, the 
examiner should indicate, with respect to 
each lower extremity, whether the 
impairment is in the nature of a 
neuritis, a neuralgia, and/or paralysis.  
If paralysis of any nerve is identified, 
the examiner should indicate whether the 
paralysis is complete or incomplete and, 
if it is incomplete, whether the 
incomplete paralysis is best 
characterized as mild, moderate, 
moderately severe, or severe.  The 
examiner should also note, with respect 
to each lower extremity, whether there is 
any loss of reflexes, muscle atrophy, or 
sensory disturbances; whether there is 
pain and, if so, whether it is dull and 
intermittent or constant and occasionally 
excruciating; whether active movement of 
muscles below the knee is possible; 
whether flexion of the knee is weakened 
by neurological impairment; whether the 
foot dangles and drops, and whether it 
can be dorsiflexed, plantar flexed, and 
abducted; whether adduction or eversion 
of the foot is weakened or impossible; 
whether the first phalanges of the toes 
are drooped; whether the proximal 
phalanges of the toes can be extended 
(dorsal flexion); whether the toes can be 
flexed and separated; whether there is 
paralysis of all muscles in the sole; and 
whether anesthesia covers the entire 
dorsum of the foot and toes.  A complete 
rationale for all opinions should be 
provided.  

3.  Thereafter, review the veteran's 
claims for entitlement to an initial 
higher ratings for peripheral neuropathy 
of the right lower extremity and 
peripheral neuropathy of the left lower 
extremity.  If any benefit sought is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

